This case presents an appeal from an order of the Corporation Commission denying the prayer of a complaint filed before it for the purpose of securing an order compelling the defendant in error to build a viaduct over and across one of the streets of Guthrie, which it appears had been previously vacated, and an easement thereto vested in the railway company. The order prayed for was by the commission denied, and one of the complainants, as plaintiff in error, has sought to appeal to this court. A motion to dismiss the appeal was lodged June 27, 1911, on the ground that this court has no jurisdiction of said appeal for the reason that the order made is not, under the terms of section 20 of article 9 of the Constitution of Oklahoma, made appealable. The same must be sustained. In support of the conclusion to which we have come, see A., T.  S. F. Ry. Co. v. State of Oklahoma and J. R. Dean,28 Okla. 797, 115 P. 872; St. Louis   San Francisco R. Co. v. State etal., 28 Okla. 802, 115 P. 874; A., T.   S. F. Ry. Co. et al.v. State, 28 Okla. 12, 115 P. 1101; Atchison, T.   S. F. Ry.Co. et al. v. State, 28 Okla. 465, 114 P. 722; A., T.   S. F.Ry. Co. et al. v. State, 27 Okla. 329, 117 P. 328; St. Louis  S. F. R. Co. v. State et al., 24 Okla. 805, 105 P. 351;A., T.   S. F. Ry. Co. v. State et al., 24 Okla. 807,105 P. 352; A., T.   S. F. Ry. Co. v. State et al., 28 Okla. 805,115 P. 875.
It therefore follows that the motion to dismiss is sustained.
All the Justices concur. *Page 284